Citation Nr: 1301365	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right eye injury.

2.  Entitlement to a compensable initial rating for migraines.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office.

Previous unrelated Board decisions of March 2009 and December 2009 referred the issue of entitlement to service connection for obesity to the RO for adjudication.  As the RO has still not taken any action on this issue, it is again referred to the RO for appropriate action.   

The issue of entitlement to a compensable initial rating for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran suffers from vitreal condensation, a condition that is causally related to an in-service incident.  


CONCLUSION OF LAW

Entitlement to service connection for residuals of a right eye injury is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim for service connection for residuals of an eye injury, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection Claim

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed the Veteran as suffering from anisometropia with refractive error, right eye greater than the left eye; anisometropia is defined as "an error of refraction in which a person's two eyes have different refractive powers."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  The examiner also diagnosed the Veteran as suffering from vitreal condensation.  

The Veteran was injured in a November 1989 assault; he was on a college campus when he was attacked by a group of men.  Treatment records after the attack show the Veteran complained of being kicked in the head and over his body, and he complained specifically of pain in his right temple.  The Veteran contends that this assault led to his current eye disabilities.  

The examiner concluded that the anisometropia and the resultant anisoiconia are less likely than not related to service.  They were not caused by the in-service attack as they do not result from trauma and the Veteran displays no other signs of retinal trauma, including corneal trauma, of the right eye.  The examiner did, however, find that the Veteran's vitreal condensation is consistent with his history of trauma.  

Given the examiner's opinion, it is clear that the Veteran suffers from only one right eye condition, vitreal condensation, that resulted from his in-service attack.  Accordingly, service connection for residuals of a right eye injury; vitreal condensation, is warranted.  


ORDER

Entitlement to service connection for residuals of a right eye injury, vitreal condensation, is granted.  


REMAND

The Veteran's migraines are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  Under that Code, migraines are rated based on the frequency and severity of  "prostrating" attacks.  Id.  

The Veteran underwent VA examinations in April 2009 and March 2010.  Though the examiner from the earlier examination described the Veteran's headaches as not prostrating, the examiner from the March 2010 offered no such characterization.  Absent evidence of whether the Veteran's current headaches are prostrating, the Board does not have sufficient information to rate the Veteran's claim, and it must be remanded.  

Further, in a September 2010 letter, the Veteran stated that he wished to present testimony before the Board in Washington, DC.  On remand, it should be determined whether the Veteran still desires such a hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Veteran wishes to present testimony in a hearing before a member of the Board, including in Washington, DC or at the Regional Office.

2.  Obtain the Veteran's VA treatment records dated from November 2010 and thereafter and associate these records with his claims folder. 

3.  Schedule the Veteran for a VA neurological disorders examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail.  Specifically, the examiner is to comment on the frequency and severity of the Veteran's headaches, including whether these headaches are prostrating. 

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


